STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                               UNPUBLISHED
                                                               January 12, 2017
              Plaintiff-Appellee,

v                                                              No. 329038
                                                               Wayne Circuit Court
ANDRE HAYNES, JR.,                                             LC No. 15-001414-01-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                              No. 329101
                                                               Wayne Circuit Court
ANDRE HAYNES, JR.,                                             LC No. 15-001416-01-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                              No. 329109
                                                               Wayne Circuit Court
ANDRE HAYNES, JR.,                                             LC No. 15-001415-01-FC

              Defendant-Appellant.


Before: BOONSTRA, P.J., and CAVANAGH and K. F. KELLY, JJ.

PER CURIAM.

      Defendant was convicted in three consolidated cases following a bench trial. In LC No.
15-001414-01-FC (Docket No. 329038), the trial court convicted defendant of offenses against
MC, including two counts of first-degree criminal sexual conduct (CSC-1) (penis to vagina),

                                            -1-
MCL 750.520b, one count of CSC-1 (finger to genital opening), kidnapping, MCL 750.349,
armed robbery, MCL 750.529, and felonious assault, MCL 750.82. The trial court sentenced
defendant to prison terms of 60 to 120 years each for the CSC-1, kidnapping, and armed robbery
convictions, and two to four years for the felonious assault conviction.

       In LC No. 15-001416-01-FC (Docket No. 329101), the trial court convicted defendant of
offenses against BM, including CSC-1 (finger in genital opening), armed robbery, and
kidnapping. The trial court sentenced defendant to 47 to 90 years in prison for each conviction.

         In LC No. 15-001415-01-FC (Docket No. 329109), the trial court convicted defendant of
offenses against MT, including CSC-1 (cunnilingus), CSC-1 (penis in genital opening), CSC-1
(fellatio), kidnapping, possession of a firearm during the commission of a felony (felony-
firearm), MCL 750.227b, felon in possession of a firearm, MCL 750.224f(2), and felon in
possession of ammunition, MCL 750.224f(3). The trial court sentenced defendant to prison
terms of 60 to 120 years each for the CSC-1 and kidnapping convictions, three to five years each
for the felon-in-possession convictions, and five years for the felony-firearm conviction.1

       In each case, defendant appeals as of right. We affirm defendant’s convictions and
sentences in each case, but remand for the limited purpose of amending the judgments of
sentence to properly reflect defendant’s status as a fourth-offense habitual offender.

                              I. JOINDER OF CASES FOR TRIAL

        On appeal, defendant argues that the trial court erred in joining all three cases for trial. In
a related argument, defendant also challenges the trial court’s determination that evidence
relating to each victim was admissible in the cases involving the other victims pursuant to MRE
404(b)(1). We disagree with both arguments.

       In People v Gaines, 306 Mich. App. 289, 304; 856 NW2d 222 (2014), this Court
explained:

               Whether joinder is appropriate is a mixed question of fact and law. To
       determine whether joinder is permissible, a trial court must first find the relevant
       facts and then must decide whether those facts constitute related offenses for
       which joinder is appropriate. This Court reviews a trial court's factual findings
       for clear error and its interpretation of a court rule, which is a question of law, de
       novo. However, the ultimate decision on permissive joinder of related charges
       lies firmly within the discretion of trial courts. This Court reviews de novo
       questions of constitutional law. [Internal quotation marks and citations omitted.]


1
 The trial court granted defendant’s motion for a directed verdict of a felony-firearm charge in
MC’s case. The trial court also found defendant not guilty of second-degree criminal sexual
conduct, MCL 750.520c, in each victim’s case, not guilty of felonious assault in MC’s case, not
guilty of felony-firearm and felon in possession of a firearm in BM’s case, and not guilty of one
count of CSC-1 in MT’s case.


                                                 -2-
Defendant’s preserved claim regarding other-acts evidence is reviewed for an abuse of
discretion. People v Gipson, 287 Mich. App. 261, 262; 787 NW2d 126 (2010).

                                A. OTHER-ACTS EVIDENCE

       MRE 404(b)(1) provides:

               Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, opportunity,
       intent, preparation, scheme, plan, or system in doing an act, knowledge, identity,
       or absence of mistake or accident when the same is material, whether such other
       crimes, wrongs, or acts are contemporaneous with, or prior or subsequent to the
       conduct at issue in the case.

Relevant other-acts evidence is admissible unless the proponent’s sole theory of relevance is to
show the defendant’s criminal propensity to prove that he committed the charged offenses.
People v VanderVliet, 444 Mich. 52, 63; 508 NW2d 114 (1993), amended 445 Mich. 1205 (1994).
Accordingly, MRE 404(b) is inclusionary rather than exclusionary. Id. at 64 (citation omitted).
In People v Smith, 282 Mich. App. 191, 194; 772 NW2d 428 (2009), this Court explained:

                In deciding whether to admit evidence of other bad acts, a trial court must
       decide: first, whether the evidence is being offered for a proper purpose, not to
       show the defendant’s propensity to act in conformance with a given character
       trait; second, whether the evidence is relevant to an issue of fact of consequence
       at trial; third, [under MRE 403] whether its probative value is substantially
       outweighed by the danger of unfair prejudice in light of the availability of other
       means of proof; and fourth, whether a cautionary instruction is appropriate.

       Our Supreme Court has explained unfair prejudice under MRE 403, stating:

               Obviously, evidence is offered by an advocate for the always clear, if
       seldom stated, purpose of “prejudicing” the adverse party. Recognizing this, the
       Supreme Court in adopting MRE 403 identified only unfair prejudice as a factor
       to be weighed against probative value. This unfair prejudice refers to the
       tendency of the proposed evidence to adversely affect the objecting party’s
       position by injecting considerations extraneous to the merits of the lawsuit, e.g.,
       the jury’s bias, sympathy, anger, or shock. [People v Pickens, 446 Mich. 298, 337;
       521 NW2d 797 (1994) (citation omitted).]

        First, although defendant asserts in passing that the trial court convicted him because of
his propensity to commit the crimes, the record discloses that the trial court admitted the
evidence to show a common scheme, plan, or system in doing an act, which is a proper, non-
propensity purpose under MRE 404(b)(1). “[E]vidence of sufficiently similar prior bad acts can
be used to establish a definite prior design or system which included the doing of the act charged
as part of its consummation.” Smith, 282 Mich. App. at 196 (internal quotation marks and citation
omitted). “[T]he result is to show (by probability) a precedent design which in its turn is to
evidence (by probability) the doing of the act designed.” Id. (quotation marks and citation
                                               -3-
omitted). “A high degree of similarity is required . . . but the plan itself need not be unusual or
distinctive.” Id.

      In People v Sabin (After Remand), 463 Mich. 43, 65-66; 614 NW2d 888 (2000), our
Supreme Court relied on a passage from People v Ewoldt, 7 Cal 4th 380; 27 Cal Rptr 646; 867
P2d 757 (Cal App, 1994), to explain:

               To establish the existence of a common design or plan, the common
       features must indicate the existence of a plan rather than a series of similar
       spontaneous acts, but the plan thus revealed need not be distinctive or unusual.
       For example, evidence that a search of the residence of a person suspected of rape
       produced a written plan to invite the victim to his residence and, once alone, to
       force her to engage in sexual intercourse would be highly relevant even if the plan
       lacked originality.

As defined by MRE 401, “relevant evidence” is evidence that has “any tendency to make the
existence of any fact that is of consequence to the determination of the action more probable or
less probable than it would be without the evidence.”

       Each of the three incidents occurred in Detroit, within approximately one month.
Defendant targeted three young, black, female victims. Each victim was walking in public, in
the dark. All of the victims were food-service employees, in uniform, on their way to or from
work. Defendant approached each victim in a red vehicle and forced them inside by threatening
them with what appeared to be a gun. Defendant took money from two of the victims. He also
forced all of the victims to put their heads down in the vehicle, and cover their heads with a
hood, hat, or scarf. Defendant isolated each victim in his own territory—either in his car or at
his home—while he sexually assaulted them. All of his victims’ clothes were removed. He
fondled their breasts, and penetrated the women’s orifices with his finger. In addition, he
penetrated MC and MT with his penis, and washed these women afterward.

         In each circumstance, defendant also attempted to bond with the victims through
conversation, and even used information in two victims’ phones, such as pictures and text
messages, as topics of conversation. Defendant dropped two of the victims off at home, and
even kissed MT goodbye and suggested that they see each other again. After defendant’s first
victim gave him a false name and address, defendant subsequently confiscated or photographed
the remaining victims’ identifications. It was not outside the range of principled outcomes for
the trial court to conclude that these common features indicated the existence of a common plan.

        Referencing “overkill,” the thrust of defendant’s claim on appeal seems to be that the trial
court misapplied MRE 403’s balancing test. Although all relevant evidence will be prejudicial to
some extent, People v Murphy (On Remand), 282 Mich. App. 571, 582-583; 766 NW2d 303
(2009), the record does not establish that the other-acts evidence in this case injected
considerations extraneous to the merits of the lawsuit, such as shock or bias, Pickens, 446 Mich.
at 337 (citation omitted). The fact that the trial court granted defendant’s motion for a directed
verdict on one charge and acquitted him of several other offenses belies any claim that the court
convicted him because of the emotional impact of the other-acts evidence. In addition, defendant
had a bench trial. “Unlike a jury, a judge is presumed to possess an understanding of the law,

                                                -4-
which allows him to understand the difference between admissible and inadmissible evidence or
statements of counsel.” People v Wofford, 196 Mich. App. 275, 282; 492 NW2d 747 (1992).
Consequently, the trial court here was presumed to consider the other-acts evidence only for its
proper purpose. Accordingly, the trial court did not abuse its discretion by admitting the other-
acts evidence.

                                           B. JOINDER

       MCR 6.120 provides, in relevant part:
                (B) Postcharging Permissive Joinder or Severance. On its own
       initiative, the motion of a party, or the stipulation of all parties, except as provided
       in subrule (C), the court may join offenses charged in two or more informations or
       indictments against a single defendant, or sever offenses charged in a single
       information or indictment against a single defendant, when appropriate to
       promote fairness to the parties and a fair determination of the defendant's guilt or
       innocence of each offense.

               (1) Joinder is appropriate if the offenses are related. For purposes of this
       rule, offenses are related if they are based on

               (a) the same conduct or transaction, or

               (b) a series of connected acts, or

               (c) a series of acts constituting parts of a single scheme or plan.

                (2) Other relevant factors include the timeliness of the motion, the drain
       on the parties’ resources, the potential for confusion or prejudice stemming from
       either the number of charges or the complexity or nature of the evidence, the
       potential for harassment, the convenience of witnesses, and the parties’ readiness
       for trial.

        As discussed earlier, defendant’s acts demonstrated a single scheme or plan. Therefore,
the offenses were related and joinder was appropriate. The prosecutor renewed her motion for
joinder after the trial court ruled that the other-acts evidence was admissible. As a result of that
ruling, the victims would have otherwise been required to testify at three separate trials. Joining
the cases reduced the burden on the victims as well as other witnesses. Defendant waived his
right to a jury trial and the trial court could have reasonably determined that the facts did not
present the potential for its confusion. In sum, the trial court did not err by ruling that the
offenses were related and joinder was not an abuse of discretion.

                       II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Next, defendant argues that defense counsel was ineffective on a number of grounds. We
disagree.




                                                    -5-
       Because defendant did not raise this issue in a motion for a new trial or request for a
Ginther2 hearing our review of this issue is limited to errors apparent from the record. See
People v Matuszak, 263 Mich. App. 42, 48; 687 NW2d 342 (2004). The United States and
Michigan Constitutions guarantee a defendant the right to effective assistance of counsel. US
Const, Am VI; Const 1963, art 1, § 20. “Whether a person has been denied effective assistance
of counsel is a mixed question of fact and constitutional law.” People v LeBlanc, 465 Mich. 575,
579; 640 NW2d 246 (2002). To establish ineffective assistance of counsel, defendant must show
that: “(1) counsel’s performance fell below an objective standard of reasonableness and (2) but
for counsel’s deficient performance, there is a reasonable probability that the outcome would
have been different.” People v Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012).

         Defendant first claims that defense counsel was ineffective for failing to object to the
prosecutor’s motion to join the cases. Defendant’s claim is inconsistent with the record.
Defendant seems to rely on the fact that defense counsel deferred to the trial court’s judgment on
the motion at the June 24, 2015 hearing. But defense counsel had already refused to stipulate to
joinder and obtained a preliminary ruling denying the motion at a previous hearing on June 22,
2015. In addition, even if defendant could establish that defense counsel failed to object, defense
counsel would not be ineffective because joinder was proper, as discussed earlier in this opinion.
People v Thomas, 260 Mich. App. 450, 457; 678 NW2d 631 (2004) (“Counsel is not ineffective
for failing to make a futile objection.”)

       In a related argument, defendant claims that defense counsel was ineffective for failing to
adequately object, or to file a responsive pleading, to the prosecutor’s notice of intent to use
other-acts evidence under MRE 404(b). According to the lower court record, defense counsel
did not file a responsive pleading, but he did argue against the motion at the June 24 hearing.
And again, the evidence was properly admitted and defendant has failed to demonstrate that any
additional advocacy would have affected the outcome of the proceeding.

        Next, defendant argues that defense counsel failed to investigate “the cell phones and
tablet in question, which Defendant had raised several times.” Defendant has failed to establish
a factual predicate for his claim that defense counsel did not investigate these items. See People
v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999). On the contrary, the record demonstrates that cell
phones and tablets were recovered during the search of defendant’s home. At a motion hearing,
defendant asked for the cell phones to be produced and the trial court ordered them to be handed
over before the beginning of trial. Nothing in the record demonstrates that these items were not
produced or that defense counsel was unaware of their contents. Rather, during procedural
discussions at trial, defense counsel referenced pictures on a tablet.

        In addition to failing to prove that defense counsel did not investigate the phones and
tablets, defendant offers no proof that the electronics would have contained information that
would have affected the outcome of the proceedings. Defendant testified at trial that he
communicated with the victims before each incident and planned to have consensual sex with
them. There is no record evidence that the phones or tablets had information or data to


2
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).


                                                -6-
corroborate his claims. Absent any such evidence, defendant cannot demonstrate the requisite
prejudice. Therefore, this claim of ineffective assistance of counsel also fails.

       Last, defendant summarily argues that defense counsel failed to investigate, offer
evidence, “adequately question” defendant, or object to leading questioning and hearsay
evidence introduced by the prosecutor. Defendant fails to cite to the record or provide any
explanation regarding the factual basis for these claims. Although he argues that defense counsel
should have questioned him further, he does not indicate what additional questions counsel
should have asked or explain how additional questions would have made a difference in the case.
This Court is not required to discover, rationalize, or elaborate the basis for a defendant’s
arguments. People v Kevorkian, 248 Mich. App. 373, 389; 639 NW2d 291 (2001) (citation
omitted). Accordingly, defendant’s arguments are abandoned.

                                       III. SENTENCING

       Last, defendant argues that he is entitled to resentencing because he was not sentenced as
a fourth-offense habitual offender, but the trial court nevertheless calculated his sentencing
guidelines range as enhanced for a fourth-offense habitual offender. MCL 777.21(3)(c). We
disagree.

        In each of defendant’s cases, the prosecutor notified him in the information that because
of his prior convictions (“attempt possession with intent to deliver controlled substance,”
“robbery armed,” “carjacking,” and “felony-firearm”), he was subject to the penalties provided
by MCL 769.12. At a pretrial hearing, the trial court required the prosecutor to explain its plea
offer on the record. The prosecutor noted that defendant’s guidelines as a fourth-offense habitual
offender would be 270 to 900 months, and in one case, defendant was also subject to a minimum
term of imprisonment of 25 years. The presentence investigation report (PSIR) prepared for
defendant’s sentencing noted the fourth-offense habitual offender notification in the “Evaluation
and Plan,” and it also listed defendant’s prior convictions. At sentencing, defense counsel stated
that he and defendant had reviewed the PSIR and did not request any changes.

        The trial court scored the guidelines for each case separately. Although each sentencing
information report states, “Habitual: No,” and the probation department did not list an enhanced
guidelines range when it prepared the reports, the trial court made hand corrections to each report
and listed the enhanced guidelines ranges applicable to a fourth-offense habitual offender, MCL
777.21(3)(c), consistent with the filed habitual-offender notices. The parties both agreed that the
guidelines ranges were appropriate. Moreover, in the cases involving MC and MT, the trial court
sentenced defendant to 60 to 120 years in prison for the CSC, kidnapping, and armed robbery
convictions. In the case involving BM, the trial court sentenced defendant to 47 to 90 years in
prison for the same offenses. These sentences are within the enhanced guidelines ranges for a
fourth-offense habitual offender, but would constitute a departure from the appropriate ranges
without habitual offender enhancement. The trial court gave no indication that it intended to
impose a departure sentence.

       In sum, despite some inconsistencies in the record, the record indicates that the trial court
and defendant were informed of defendant’s habitual-offender status, and that defendant was
properly sentenced as a fourth-offense habitual offender. However, because defendant’s

                                                -7-
habitual-offender status is not reflected on each judgment of sentence, we remand these cases to
the trial court to correct this clerical error by amending the judgments to properly reflect
defendant’s status as a fourth-offense habitual offender. See MCR 7.208(A)(1) and MCR
7.216(A)(7).

       We affirm defendant’s convictions and sentences, but remand for the limited purpose of
amending the judgments of sentence to properly reflect defendant’s status as a fourth-offense
habitual offender. We do not retain jurisdiction.



                                                           /s/ Mark T. Boonstra
                                                           /s/ Mark J. Cavanagh
                                                           /s/ Kirsten Frank Kelly




                                              -8-